Citation Nr: 1307513	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  05-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of an injury to the left knee manifested by limitation of flexion. 

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of an injury to the left knee manifested by limitation of extension. 

3.  Entitlement to an evaluation in excess of 10 percent for residuals of an injury to the right knee manifested by limitation of flexion. 

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of an injury to the right knee manifested by limitation of extension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1943 to January 1946.  Service in the European Theater during World War II and receipt of the Purple Heart Medal are indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued all the disability evaluations for the veteran's bilateral knee disabilities.  In December 2008, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration.  During the pendency of this appeal in a March 2012 supplemental statement of the case, the RO granted separate 10 percent evaluations for each of Veteran's knee disabilities based on limitation of extension, effective August 8, 2007.  This claim was again remanded for further development in July 2012, and now returns again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is not shown to be productive of a limitation of motion or functional loss due to pain manifested by flexion restricted to less than 45 degrees, a limitation of extension, anklyosis, or any instability or recurrent subluxation.

2.  The Veteran's service-connected left knee disability is not shown to be productive of a limitation of motion or functional loss due to pain manifested by flexion restricted to less than 45 degrees, a limitation of extension, anklyosis, or any instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for flexion, and 10 percent for extension, for the Veteran's service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5010, 5014, 5260, 5261, 5262 (2012).

2.  The criteria for the assignment of a rating in excess of 10 percent for flexion, and 10 percent for extension, for the Veteran's service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 5010, 5014, 5260, 5261, 5262 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in February 2003, March 2006, August 2008, and July 2012, as well as prior remands, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced representative and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, the Board notes that the Veteran was provided VA examinations during the course of this appeal, in March 2004, August 2007, and July 2012.  These examination reports along with the remainder of the evidence of record contain sufficient findings to rate the Veteran's service-connected knee disabilities under the appropriate rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2012).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2012).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2012); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). 
However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran is currently in receipt of separate 10 percent evaluations for both limitation of flexion and limitation of extension of both his left and his right knee.  Reviewing the relevant rating criteria pertaining to the knees, the normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2012).  

Diagnostic Code 5003 provides that degenerative arthritis (that is established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5010 also provides that traumatic arthritis is to be rated as degenerative arthritis.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (no percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5256 of the General Rating Formula for Diseases and Injuries of the Knee and Leg, ankylosis of the knee is rated as follows: 

60 percent...Extremely unfavorable, in flexion at an angle of 45 degrees or more;  
50 percent...In flexion between 20 and 45 degrees;
40 percent...In flexion between 10 and 20 degrees; or
30 percent...Favorable angle in full extension, or in slight flexion between 0 and 10 degrees.   

See 38 C.F.R. § 4.71a, DC 5256 (2012).  

Recurrent subluxation or lateral instability is evaluated under Diagnostic Code 5257 as follows: 

30 percent...Severe recurrent subluxation or lateral instability;  
      20 percent...Moderate recurrent subluxation or lateral instability; or
      10 percent...Slight recurrent subluxation or lateral instability.  

See 38 C.F.R. § 4.71a, DC 5257 (2012).  

Limitation of flexion is evaluated under Diagnostic Code 5260 as follows: 

      30 percent...Flexion limited to 15 degrees;  
      20 percent...Flexion limited to 30 degrees; or
      10 percent...Flexion limited to 45 degrees.  
See 38 C.F.R. § 4.71a, DC 5260 (2012).  

Limitation of knee extension is evaluated under Diagnostic Code 5261 as follows: 

      50 percent...Extension limited to 45 degrees;  
      40 percent...Extension limited to 30 degrees;  
      30 percent...Extension limited to 20 degrees;  
      20 percent...Extension limited to 15 degrees; or   
      10 percent...Extension limited to 10 degrees.  

See 38 C.F.R. § 4.71a, DC 5261 (2012).  

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint, as is the case in this claim.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  


Analysis

As noted, the Veteran's right and left knees are currently evaluated as 10 percent disabling under Diagnostic Code 5260, based on limitation of flexion, and have a separate 10 percent rating under Diagnostic Code 5261, for limitation of extension.  Thus, in order to warrant an increased rating under the relevant codes governing knee disabilities, the Veteran would have to be found to have either ankylosis, recurrent subluxation or lateral instability, limitation of flexion to 30 degrees or worse, or limitation of extension to 15 degrees, to warrant an increased evaluation.  The Board simply does not find that these criteria have been met.

The Veteran first received a VA examination during the course of this appeal in March 2004.  At that time, he reported significant symptomatology in his knees, to include pain, weakness, swelling, stiffness, locking, fatigability, and a feeling of giving way.  He used a cane for ambulation.  There was no evidence of recurrent dislocation or subluxation.  Examination of the right knee showed some tenderness and soreness, and generalized mild pain with active and passive range of motion with or without resistance.  Right knee range of motion was from 0 to 135 degrees of flexion.  Some spurling and very mild crepitation was noted.  There was no effusion, redness, guarding, or ankylosis.  His knee was stable to medial, lateral, and anterior posterior testing.  McMurray's sign was negative.   The left knee range of motion was from 0 to 130 degrees of flexion.  He had mild pain with active and passive motion with and without resistance.  There was no redness, heat, guarding, or ankylosis.  His knee was stable to medial and lateral testing as well as anterior/posterior testing, as well as McMurray's.  The Veteran was diagnosed with residual injury to the knees with arthritis.

September 2006 X-rays of the Veteran's knees showed minimal joint space narrowing, on the left, and marked degenerative changes of both patellofemoral joints.  Examination at that time showed normal strength in both lower extremities, and normal sensation to light touch.  The Veteran received injections to help with knee pain.

An outpatient treatment record dated October 2006 showed no deformity or effusion, and the Veteran had full range of motion of the knees.

In April 2007, the Veteran reported chronic bilateral knee pain left great than right.  He was advised to begin the use of bilateral knee sleeves.

The Veteran received a VA orthopedic examination for his knees in August 2007.  At that time, the Veteran reported sharp constant pain in both knees, which was also associated with weakness, stiffness, and lack of endurance.  The Veteran reported the typical pain was a 9 out of 10.  Flare ups were caused by bending, lifting, walking, weather, and overuse.  Pain was improved with rest.  The Veteran reported that his limitation of motion was diminished during flare ups.  He reported his knee condition limited his walking.  He felt unsteady and has fallen several times.  He always uses a cane, orthotic shoes, and bilateral knee sleeves.  He reported his daily and recreational activities were limited due to his knee pain.  On examination, the Veteran had an antalgic gait with a shortened stance phase on the left.  He was barely able to rise on his heels, with difficulty and unsteadiness.  He was unable to rise from a squat at all.  He was able to tandem walk with difficulty and unsteadiness.  The knees were normal color without warmth, but there was moderate swelling of the left knee and mild swelling of the right knee.  The patella appeared to track normally, but there was crepitus with movement and the Veteran complained of pain.  There was diffuse tenderness to palpation over the knees bilaterally.  The medial and lateral joint lines were tender to palpation.  Medial and lateral collateral ligament testing with varus and valgus stress showed no laxity.  Lachmann's test of the anterior and posterior cruciate ligaments showed no laxity.  There was no evidence of a Baker's cyst.  Range of motion of the knees was 0 degrees of extension to 100 degrees of flexion bilaterally.  The Veteran reported that pain began at -10 degrees of extension and continued to 0 degrees of extension.  He reported that pain began at 45 degrees of flexion and continued to 90 degrees of flexion.  Passive ranges after repetitive use showed no change.  Strength for left knee extension and flexion was 4/5.  The Veteran complained of pain with all movement.  The Veteran demonstrated that during a flare up or after repetitive use, the effective functional range of motion for the bilateral knees was additionally limited to -10 degrees of extension and 90 degrees of flexion due to increased pain.  The Veteran was diagnosed with bilateral knee strain with osteoarthritis.

An October 2007 outpatient treatment report noted that the Veteran continued to use knee sleeves and a cane, mostly due to his left knee.  X-rays from that time showed mild degenerative changes and a small right sided joint effusion, as well as chondrocalcinosis of both knees.

The Veteran's most recent VA examination for his knee disabilities occurred in July 2012.  At that time, the Veteran stated that his knees have become more painful recently, although they were not bothering him at the time of the examination.  The Veteran did feel that walking would sometimes cause flare ups of pain.  Upon range of motion testing, the right knee was found to have flexion to 140 degrees, with no objective evidence of painful motion.  Extension was to 0 degrees, again with no objective evidence of painful motion, and no evidence of hyperextension.  His left knee was also found to have flexion to 140 degrees and extension to 0 degrees, both without evidence of painful motion and without evidence of hyperextension.  Repetitive testing did not show further range of motion.  The examiner did note that the Veteran had instability of station of both knees.  Muscle strength was normal in both knees.  On stability testing, the Veteran's knees were stable anteriorly, posteriorly, and medial-laterally.  There was no evidence of recurrent patellar subluxation or dislocation.  There were no noted problems with coordination of movement of the lower extremities.  The Veteran used a walker for a feeling of instability and falls.  The Veteran regularly used both a cane and a walker for ambulation.  X-rays were noted to show degenerative arthritis of both knees.  There was no evidence of patellar subluxation on X-ray.  The examiner noted that the Veteran's knee disabilities would not allow him to perform physical jobs, however, he could perform sedentary jobs.

In reviewing the evidence of record, there is no showing of anklyosis at any time, such that a rating under Diagnostic Code 5256 would be warranted.  

Regarding a higher rating under Diagnostic Code 5260 for limitation of flexion, as noted above, to warrant a higher evaluation, the Veteran would have to be found to have limitation of flexion to 30 degrees or less in either knee.  The least flexion the Veteran has been found to have during the course of this appeal is 100 degrees of flexion bilaterally, during an August 2007 VA examination report.  That report indicated also that pain began at 45 degrees of flexion.  Even if the Veteran's limitation of motion was considered to be to 45 degrees due to pain, this still would not meet the requirement of a finding of 30 degrees or less of flexion, such that a higher rating would be warranted.  Therefore, the Board finds that the criteria for a higher evaluation for the Veteran's right or left knee disabilities based on flexion would not be warranted.

Regarding a higher rating under Diagnostic Code 5261, as noted above, the Veteran would have to be found to have limitation of extension to 15 degrees in either knee.  At no time during the course of this appeal has the Veteran been found to have less than full extension of 0 degrees.  During the Veteran's August 2007 examination report, pain was noted to begin at 10 degrees of extension.  Even if the Veteran's limitation of extension was considered to be to 10 degrees due to pain, this still would not meet the requirement of a finding of 15 degrees or less of extension, such that a higher rating would be warranted.  Therefore, the Board finds that the criteria for a higher evaluation for the Veteran's right or left knee disabilities based on extension would not be warranted.

Finally, there is no evidence that the Veteran has other disability such as instability or recurrent subluxation that would support the assignment of a higher rating on a separate basis under Diagnostic Code 5257.  While on his most recent examination in July 2012, the Veteran was noted to have "instability of station", the Board finds this refers not to instability in the knees specifically, because the Veteran's knee stability testing at that time was completely normal.  There is no evidence in any of the Veteran's medical records showing a finding of instability or subluxation.  As such, a separate rating under Diagnostic Code 5257 is not warranted.

The Board does not dispute the Veteran's reports of increased pain and feelings of instability.  However, there is simply no medical evidence of instability, and while the Veteran may have an increase in pain, even considering pain, his limitation of motion simply does not meet the criteria for a higher evaluation.

As such, the Board finds that the preponderance of the evidence of record is against a grant of higher rating for these conditions.  As the preponderance of the evidence is against the claims for an increased rating, the benefit-of-the-doubt rule does not apply, and the claims for an increased ratings for the Veteran's right and left knee disabilities must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert.

Extraschedular Consideration

For the claims currently on appeal, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral knee disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture, and these disabilities have not caused the Veteran to miss work frequently, nor have they required frequent hospitalizations.  The Board, therefore, has determined that referral of these claims for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claim for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

The Board has reviewed the evidence of record and concludes that a claim for TDIU has not been raised.  The most recent VA examination of the Veteran specifically noted that the Veteran could work in a sedentary capacity, with his knee disability.  The Veteran has reported several times during the course of this appeal that he was retired early due to age, not disabilities.  In light of the foregoing, the Board concludes that the issue of entitlement to TDIU has not been raised in this case.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of an injury to the left knee manifested by limitation of flexion is denied. 

Entitlement to an initial evaluation in excess of 10 percent for residuals of an injury to the left knee manifested by limitation of extension is denied. 

Entitlement to an evaluation in excess of 10 percent for residuals of an injury to the right knee manifested by limitation of flexion is denied. 

Entitlement to an initial evaluation in excess of 10 percent for residuals of an injury to the right knee manifested by limitation of extension is denied.




____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


